Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RAM Holdings Ltd. Announces Third Quarter Net loss of $40.4 Million HAMILTON, Bermuda, November 17, 2008 (BUSINESS WIRE) RAM Holdings Ltd. (NASDAQ:RAMR) (RAM) today reported a third quarter 2008 net loss of $40.4 million, or net loss of $1.48 per diluted share. This compares to a net loss of $14.7 million, or $0.54 per diluted share, for the third quarter 2007. The increase in the loss for the third quarter 2008 is primarily attributable to loss and loss adjustment expenses of $50.0 million, relating primarily to continuing deterioration in the performance of residential mortgage-backed securities (RMBS), realized losses on investments of $5.0 million, and an out of period accounting adjustment of $5.3 million. Commenting on financial results, RAM Chief Executive Officer Vernon M. Endo noted that, Our results continue to be negatively impacted by the ongoing deterioration in the US residential mortgage market. We increased total related reserves by $34.5 million during the quarter in response, before giving effect to the XLFA commutation. We remain cautious given the recent unprecedented economic developments and hopeful based on the U.S. Governments strong response. Commutation On July 25, 2008, RAM Re entered into a Commutation Agreement with Syncora Guaranty Re (former, XL Financial Assurance Ltd.) (XLFA), whereby RAM Re transferred all business previously assumed by RAM Re back to XLFA for a payment of $94.4 million which included the repayment of unearned premiums, net of ceding commissions, of $8.6 million, $16.1 million for estimated loss reserves on residential mortgage-backed securities and $69.7 million for unrealized losses on collateralized debt obligations of asset backed securities (ABS CDOs). The transaction reduced the par amount of RAMs insured portfolio by $3.5 billion including $711 million of 2005 - 2007 vintage ABS CDOs (all structured as credit derivatives) and $280 million of 2005 - 2007 vintage RMBS. The effect of the XLFA commutation on the Companys results of operations for the three months ended September 30, 2008 was to (i) reduce gross written premiums by $11.4 million; (ii) increase net earned premiums by $1.1 million; (iii) increase net change in fair value of credit derivatives by $26.0 million; (iv) reduce loss and loss adjustment expenses by $15.5 million and (v) increase acquisition expenses by $0.3 million, resulting in an overall gain of $42.3 million. Inclusive in the $42.3 million gain is a $17.7 million gain, which reflects the change in the Companys non-performance risk from June 30, 2008 to July 25, 2008 (the effective date of the commutation).
